Title: To John Adams from Edmund Jenings, 24 April 1782
From: Jenings, Edmund
To: Adams, John



Brussels April. 24th. 1782
Sir

I Assure myself, that your Excellency will permit me to offer my Congratulations to you on your Excellencys being publickly Acknowledged Minister of the United States. I am rejoiced at this Event for your Excellencys Honor, as well as for the Interest of our Country—you will believe me, I am Confident, when I say I feel for both, and both are in good Hands. Go on in your Noble Career; I Know you will, and may God Almighty bless you.

I am with the Greatest Respect Sir your Excellencys Most Obedient Humble Servt
Edm: Jenings

